United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-291
Issued: June 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2012 appellant, through counsel, filed a timely appeal from an
October 22, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $18,940.70 was
created; (2) whether OWCP properly denied waiver of the overpayment; and (3) whether OWCP
properly found that the overpayment could be recovered by deducting $1,000.00 from continuing
compensation.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated February 24, 2012,
the Board affirmed a January 19, 2011 OWCP decision, finding that appellant had a one percent
1

5 U.S.C. § 8101 et seq.

left leg permanent impairment.2 The Board also found that the date of maximum medical
improvement was August 3, 2004, as opposed to the June 11, 2008 date determined by OWCP.
The record reflects that appellant had two claims for back injuries: a claim for injury on
November 9, 2000, initially accepted for a lumbar strain,3 and an occupational claim filed on
September 6, 2004, accepted for aggravation of degenerative disc disease at L4 and L5-S1. On
August 26, 2010 OWCP also accepted aggravation of cervical disc disease C3-7. It issued an
August 12, 2009 schedule award decision for a one percent permanent impairment to the left leg.
The period of the award was 2.88 weeks from June 11, 2008. By decision dated November 5,
2009, OWCP granted a schedule award for an additional 10 percent permanent impairment to the
left leg. The period of the award was 28.80 weeks from July 2, 2008.
The record also indicates that appellant received wage-loss compensation for 720 hours
of leave without pay (LWOP) from July 12 to December 15, 2004, pursuant to the 2004
occupational claim. In a memorandum of telephone call (Form CA-110) dated March 12, 2012,
the employing establishment advised that during the period August 2 to 23, 2004 appellant
worked 69.46 hours and the remaining hours were LWOP.
By letter dated April 12, 2012, OWCP notified appellant of a preliminary determination
that an overpayment of $18,940.70 was created. It found that he had received $20,018.20 in
compensation based on an 11 percent left leg impairment, but should have received only
$1,077.50 covering the period August 3 to 23, 2004. OWCP calculated $1,077.50 by deducting
compensation previously paid during this period for LWOP hours. With respect to fault, it found
that appellant was not at fault in creating the overpayment. He was advised to complete an
overpayment recovery questionnaire (OWCP-20) and submit supporting financial documents.
Appellant requested a prerecoupment hearing before an OWCP hearing representative.
He submitted an OWCP-20 form stating that he had no monthly income and $1,835.20 in
monthly expenses.
By decision dated October 12, 2012, the hearing representative finalized the
determination that an $18,940.70 overpayment was created. The hearing representative denied
waiver and found the overpayment could be recovered by deducting $1,000.00 from continuing
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for

2

Docket No. 11-832 (issued February 24, 2012).

3

A January 30, 2004 statement of accepted facts (SOAF) noted that the claim was accepted for lumbar and
cervical radiculitis. A June 30, 2010 SOAF stated that the claim was also accepted for brachial neuritis or
radiculitis. An October 27, 2010 SOAF stated that the claim was accepted for lumbar stain and aggravation of
lumbar and cervical degenerative disc disease, with no mention of radiculitis or neuritis.

2

the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.5 OWCP procedures provide that, effective
May 1, 2009, all schedule awards are to be calculated under the sixth edition of the A.M.A.,
Guides.6
If a claimant receives a schedule award and the medical evidence does not support the
degree of permanent impairment awarded, an overpayment of compensation may be created.7
ANALYSIS -- ISSUE 1
The record establishes that appellant received a schedule award for 1 percent left leg
impairment on August 12, 2009, and an additional 10 percent on November 5, 2009. Appellant
was paid 31.68 weeks of compensation commencing June 11, 2008. In its prior decision, the
Board reviewed the evidence and found the left leg impairment under the sixth edition of the
A.M.A. Guides was one percent. In addition, the Board found the date of maximum medical
improvement was August 3, 2004.
Therefore appellant was entitled to 2.88 weeks of compensation (one percent of the
maximum 288 weeks of compensation for leg impairment) from August 3, 2004. Since he
received 31.68 weeks of compensation, an overpayment was created.
With respect to the amount of the overpayment, OWCP found that appellant received
$20,018.20 in net compensation pursuant to the schedule awards. For the 2.88 weeks from
August 3, 2004, appellant received some wage-loss compensation for LWOP hours. It is well
established that a claimant may not concurrently receive compensation under a schedule award
and wage loss for disability.8 The employing establishment advised OWCP that for the period
August 3 to 23, 2004, appellant worked 69.46 hours. OWCP calculated that he should have been
paid $1,077.50 in schedule award compensation for the one percent left leg permanent
impairment from August 3 to 23, 2004. Its calculations are documented in the record and there
is no contrary evidence. The overpayment is therefore $20,018.20 minus $1,077.50 or
$18,940.70.

4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
7

See Richard Saldibar, 51 ECAB 585 (2000) (the Board found that the overpayment issue was not in posture
because OWCP had not properly resolved the schedule award issue).
8

James A. Earle, 51 ECAB 567 (2000).

3

On appeal, appellant disagreed contending that his physicians had found 15 percent
impairment and this should be accepted by OWCP. The issue of the percentage of permanent
impairment was addressed by the Board on the prior appeal. The Board found that his leg
impairment under the sixth edition was one percent and explained its determination based on the
relevant medical evidence of record.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA9 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”10 Since OWCP found appellant to be without fault in the creation of the
overpayment, OWCP may only recover the overpayment if recovery would neither defeat the
purpose of FECA nor be against equity and good conscience. The guidelines for determining
whether recovery of an overpayment would defeat the purpose of FECA or would be against
equity and good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of
Federal Regulations.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary “needs substantially all of his
or her current income (including compensation benefits) to meet current ordinary and necessary
living expenses,” and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.11 For waiver under
the “defeat the purpose” of FECA standard, appellant must show that he needs substantially all
of his current income to meet current ordinary and necessary living expenses and that his assets
do not exceed the resource base.12
Section 10.437 of Title 20 of the Code of Federal Regulations provide that recovery of an
overpayment would be against equity and good conscience if: (a) the overpaid individual would
experience severe financial hardship in attempting to repay the debt; (b) the individual, in
reliance on such payments or on notice that such payments would be made, gives up a valuable
right or changes his or her position for the worse.
ANALYSIS -- ISSUE 2
In determining whether recovery of the overpayment would defeat the purpose of FECA;
if a claimant does not need substantially all his current income (including compensation benefits)
to meet current ordinary and necessary living expenses, then recovery would not defeat the
purpose of FECA. An individual is deemed to need substantially all of his current income to
9

5 U.S.C. § 8101 et seq.

10

Id. at § 8129(b).

11

OWCP procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (June 2009).
12

See Robert E. Wenholz, 38 ECAB 311 (1986).

4

meet ordinary and necessary living expenses if monthly income does not exceed expenses by
more than $50.00.13
Appellant submitted an OWCP-20 form regarding his financial situation. Although he
reported no income, the record reveals that he is receiving $2,788.16 in compensation every 28
days. The monthly expenses reported on the OWCP-20, without any supporting documentation,
were $1,835.20. Appellant had more than $50.00 in income over expenses and therefore the
record does not establish that recovery would defeat the purpose of FECA.
As to the “against equity and good conscience” standard, the evidence establishes that
appellant would not experience severe financial hardship in attempting to repay the debt. In
addition, there is no evidence that he gave up a valuable right or changed his position for the
worse in reliance on the overpayment. Based on the evidence of record, the Board finds that
OWCP properly denied waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
OWCP regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to
minimize hardship.”14
ANALYSIS -- ISSUE 3
Appellant receives continuing compensation benefits every 28 days pursuant to the 2004
occupational claim. OWCP determined the overpayment could be recovered by deducting
$1,000.00 from his continuing compensation payments. The Board notes that a claimant is
responsible for submitting necessary information with respect to income, expenses and assets as
required by OWCP.15 In this case, appellant submitted limited information regarding his
financial circumstances and no supporting documentation.
The hearing representative noted that appellant was receiving approximately $2,788.00
every 28 days in wage-loss compensation. The undocumented monthly expenses of $1,835.20
were equivalent to $1,694.03 every 28 days, leaving approximately $1,094.00 in excess income.
The evidence indicates that the hearing representative did consider the financial circumstances of
the claimant and other factors to minimize the hardship in accord with 20 C.F.R. § 10.441. As
noted, appellant provided limited information but the hearing representative did consider the
13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (June 2009). See also Jorge O. Diaz, 51 ECAB 124, 128 (1999).
14

20 C.F.R. § 10.441.

15

Id. at § 10.438.

5

evidence of record and support his findings.16 The Board finds that OWCP properly determined
the overpayment should be recovered by deducting $1,000.00 from continuing compensation.
CONCLUSION
The Board finds that OWCP properly found that an overpayment of $18,940.70 was
created. The Board further finds that OWCP properly denied waiver and found that the
overpayment should be recovered by deducting $1,000.00 from continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2012 is affirmed.
Issued: June 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See S.C., Docket No. 12-1871 (issued February 26, 2013).

6

